Case 2:17-cr-00071-NJB-JCW Document 192 Filed 10/31/19 Page 1 of 6

@A0245B = (Rev. 02/18) Judgment in a Criminal Case
Sheet 1

a aac

——- —
ae a

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA JUDGMENT INA CRIMINAL CASE

V.
DION GURLEY Case Number: 17-71 G

USM Number: 37462-034

 

 

Jessica Mullaly
Defendant’s Attomey

Social Security No.: xxx-xx-8080
THE DEFENDANT:

pleaded guilty to count | of the Indictment on January 24, 2019.

(] pleaded nolo contendere to count(s) which was accepted by the court.

[ was found guilty on as to count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21:84 1(a)(1), 841(b)(2), Conspiracy to Distribute Quantities of Oxycodone, a I
841(b)(1)(C) and 21:846 schedule II] drug controlled substance; Promethazine

with Codeine, a schedule II] drug controlled
substance; and Carisoprodol, a schedule IV drug
controlled substance

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984. :

[J The defendant has been found not guilty on count(s)

 

(] Count(s) dismissed on the motion of the United States:

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

COURT REPORTER: Karen Ibos October 31, 2017 oo \ /)

Daje of Imposition of Judgment

   
   

ASST. U.S. ATTORNEY: John Murphy

Signarére of Judge
PROBATION OFFICER: Marilyn Brasset
Nannette Jolivette B , Chief Judge

United States District Court, Eastern District of Louisiana

Name and Title of Judge
( S
/ cS
ts

Date Ll

 

 

 

|
|
Case 2:17-cr-00071-NJB-JCW Document 192 Filed 10/31/19 Page 2 of 6

AQ 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imorisonment

Judgment — Page 2 of 6
DEFENDANT: DION GURLEY
CASE NUMBER: 17-716

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of 60 months, as
to count 1. He is to receive credit for time served since his arrest on March 29, 2018, to be deducted from the 60 month sentence. This
sentence shall run concurrent to any sentences that may be imposed under 34th Judicial District Court, St. Bernard Parish, Louisiana,
Docket. Numbers 366822, 366823, 17-01040, and 17-01041.

The court makes the following recommendations to the Bureau of Prisons:

The Defendant be placed in the Yazoo City Facility.

The defendant is remanded to the custody of the United States Marshal.

C] The defendant shall surrender to the United States Marshal for this district:
at am. p.m. on
as notified by the United States Marshal.

[| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons: before 2:00 p.m. on
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
| Defendant delivered on to
. , with a certified copy of this judgment.
UNITED STATES MARSHAL
e By

 

DEPUTY UNITED STATES MARSHAL
Case 2:17-cr-00071-NJB-JCW Document 192 Filed 10/31/19 Page 3 of 6

AO 245B (Rev. 62/18) Judgment in a Criminal Case
, Sheet 3 — Supervised Release

Judgment—Page 3 of - 6
DEFENDANT: DION GURLEY
CASE NUMBER: | 17-71G
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

MANDATORY CONDITIONS
1, You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future substance
abuse. (Check if applicable.)

4. You must make restitution in accordance with 18 U.S.C, §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. <¥ You must cooperate in the collection of DNA as directed by the probation officer. (Check if applicable.)
6. You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or was convicted of a qualifying offense. (Check if applicable.)

7. You must participate in an approved program for domestic violence. (Check if applicable.)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 
Case 2:17-cr-00071-NJB-JCW Document 192 Filed 10/31/19 Page 4 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A - Supervised Release .

Judgment—Page 4 of 6

 

 

 

DEFENDANT: DION GURLEY
CASE NUMBER: 17-71G

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your _
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

a

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

~

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

oo

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

se

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not actor make any agreement with a law enforcement agency to act as a confidential human source or informant without first
getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant's Signature Date:
Case 2:17-cr-00071-NJB-JCW Document 192 Filed 10/31/19 Page 5 of 6

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3D - Supervised Release
Judgment—Page 5 of 6
DEFENDANT: DION GURLEY

CASE NUMBER: 17-71G

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in an approved treatment program for drug and/or alcohol abuse and abide by all
supplemental conditions of treatment, which may include urinalysis testing. Participation may include
inpatient/outpatient treatment. The defendant shall contribute to the cost of this program to the extent that the defendant
is deemed capable by the United States Probation Officer. While under supervision, the defendant shall submit to
random urinalysis testing, as directed by the United States Probation Officer.

The defendant shall submit to a mental health evaluation. If treatment is recommended, the defendant shall participate
in an approved treatment program and abide by all supplemental conditions of treatment, to include medication as
prescribed. Participation may include inpatient/outpatient treatment. The defendant will contribute to the costs of
services rendered (co-payment) based on ability to pay or availability of third party payment.

. The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30 days

unless excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide documentation
including, but not limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements, and other
documentation requested by the United States Probation Officer. If unemployed, the defendant shall participate in
employment readiness programs, as approved by the probation officer.

As directed by the probation officer the defendant shall participate in an approved cognitive behavioral therapeutic
treatment program and abide by all supplemental conditions of treatment. The defendant shall contribute to the cost of
this program to the extent that the defendant is deemed capable by the United States Probation Officer.

The defendant shall submit his person, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time in a reasonable manner, based upon reasonable suspicion that contraband or evidence of a
violation of a condition of supervision may exist; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other resident(s) that the premises may be subject to searches pursuant to this condition.
Case 2:17-cr-00071-NJB-JCW Document 192 Filed 10/31/19 Page 6 of 6

AQ 245B ss (Rev, 02/18) Judement in a Criminal Case
Sheet § — Criminal Monetarv Penalties

 

Judgment — Page 6 of

DEFENDANT: DION GURLEY
CASE NUMBER: 17-716

CRIMINAL MONETARY PENALTIES

The defendant must pay any imposed fine or restitution under the schedule of payments on Sheet 6.

Assessment JTVA Assessment* Fine Restitution
TOTALS $100.00 $ § waived $

The special assessment is due immediately.

[_}the determination of restitution is deferred until .
An Amended Judgment in a Criminal Case (AO 245C) will be entered after such determination.

[|The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned Py 5Ged i als specified
. i), all nonfedera

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.
victims must be paid before the United States 1s paid.

Name of Payee Total Loss** Restitution Ordered Priority or
: Percentage

 

TOTALS $

[-__]Restitution amount ordered pursuant to plea

{|The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject

to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[_]the interest requirement is waived for the fine restitution.

othe interest requirement for the fine restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
